—In an action- for divorce and ancillary relief, the defendant’s former attorney appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Marrero, J.), dated April 13, 1994, as granted the plaintiff’s motion to transfer a pending action to recover counsel fees entitled Kumar D. Patel v Anjnakumari Patel et al., Index No. 14923/89, from the Civil Court of the City of New York, New York County, to the Supreme Court, Richmond County.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*673The nonparty appellant, a suspended attorney, commenced an action in the Civil Court of the City of New York, New York County, to recover counsel fees that arose out of this matrimonial action, which is pending in Supreme Court, Richmond County. Under these circumstances, the transfer of the action to recover counsel fees to the Supreme Court, Richmond County, was proper (see, 22 NYCRR 691.10 [b]; see also, 22 NYCRR 603.13 [b]). Santucci, J. P., Krausman, Gold-stein and Florio, JJ., concur.